UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Capital Innovations Global Agri, Timber, Infrastructure Fund Class A Shares (INNAX) Class C Shares (INNCX) Institutional Class Shares (INNNX) SEMI-ANNUAL REPORT May 31, 2014 Capital Innovations Global Agri, Timber, Infrastructure Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 12 Expense Example 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the Capital Innovations Global Agri, Timber, Infrastructure Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.capinnovationsfund.com Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 98.7% AGRIBUSINESS – 28.0% AGRICULTURE – 4.5% Adecoagro S.A.* 1 $ Archer-Daniels-Midland Co. Bunge Ltd.1 CHEMICALS – 13.6% Agrium, Inc.1 CF Industries Holdings, Inc. CVR Partners LP EI du Pont de Nemours & Co. Monsanto Co. Mosaic Co. Potash Corp. of Saskatchewan, Inc.1 Syngenta A.G. - ADR1 Terra Nitrogen Co. LP ENERGY-ALTERNATE SOURCES – 1.3% Solazyme, Inc.* FOOD – 6.3% BRF - Brasil Foods S.A. - ADR1 Calavo Growers, Inc. Cosan Ltd.1 Ingredion, Inc. Nestle S.A. - ADR1 MACHINERY-DIVERSIFIED – 0.7% Deere & Co. PHARMACEUTICALS – 1.6% Mead Johnson Nutrition Co. Synutra International, Inc.* INFRASTRUCTURE – 39.7% CHEMICALS – 1.5% Sasol Ltd. - ADR1 ENGINEERING & CONSTRUCTION – 1.4% Grupo Aeroportuario del Sureste S.A.B. de C.V. - ADR1 ENVIRONMENTAL CONTROL – 1.5% Waste Management, Inc. 1 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFRASTRUCTURE (Continued) GAS – 1.5% National Grid PLC - ADR1 $ OIL & GAS – 8.8% Anadarko Petroleum Corp. Chesapeake Energy Corp. CNOOC Ltd. - ADR1 Ecopetrol S.A. - ADR1 Lukoil OAO - ADR1 Total S.A. - ADR1 Transocean Ltd.1 PIPELINES – 11.0% Enbridge, Inc.1 Energy Transfer Equity LP EnLink Midstream Partners LP Enterprise Products Partners LP Genesis Energy LP Kinder Morgan Energy Partners LP MarkWest Energy Partners LP Plains All American Pipeline LP Tesoro Logistics LP TransCanada Corp.1 Williams Cos., Inc. REITS – 0.9% American Tower Corp. TELECOMMUNICATIONS – 10.0% China Mobile Ltd. - ADR1 Chunghwa Telecom Co., Ltd. - ADR1 KT Corp. - ADR1 MTN Group Ltd. - ADR1 Nippon Telegraph & Telephone Corp. - ADR1 Orange S.A. - ADR1 SBA Communications Corp. - Class A* Telefonica S.A. - ADR1 Verizon Communications, Inc. Vodafone Group PLC - ADR1 TRANSPORTATION – 2.4% Guangshen Railway Co., Ltd. - ADR1 Navios Maritime Partners LP1 2 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFRASTRUCTURE (Continued) TRANSPORTATION (Continued) Seaspan Corp.1 $ TRUCKING & LEASING – 0.7% TAL International Group, Inc. TIMBER – 31.0% BUILDING MATERIALS – 3.6% Boise Cascade Co.* Louisiana-Pacific Corp.* Universal Forest Products, Inc. FOREST PRODUCTS & PAPER – 13.0% Deltic Timber Corp. Domtar Corp. Fibria Celulose S.A. - ADR* 1 Interfor Corp.* International Paper Co. KapStone Paper and Packaging Corp.* MeadWestvaco Corp. PH Glatfelter Co. Pope Resources, Inc. LP West Fraser Timber Co., Ltd. PACKAGING & CONTAINERS – 6.0% Greif, Inc. - Class A Packaging Corp. of America Rock-Tenn Co. - Class A REITS – 8.4% Plum Creek Timber Co., Inc. Potlatch Corp. Rayonier, Inc. Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $13,979,261) 3 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 0.8% $ UMB Money Market Fiduciary, 0.01%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $127,133) TOTAL INVESTMENTS – 99.5% (Cost $14,106,394) Other Assets in Excess of Liabilities – 0.5% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt LP – Limited Partnership PLC – Public Limited Company * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 4 Capital Innovations Global Agri, Timber, Infrastructure Fund SUMMARY OF INVESTMENTS As of May 31, 2014 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Chemicals 15.1% Forest Products & Paper 13.0% Pipelines 11.0% Telecommunications 10.0% REITS 9.3% Oil & Gas 8.8% Food 6.3% Packaging & Containers 6.0% Agriculture 4.5% Building Materials 3.6% Transportation 2.4% Pharmaceuticals 1.6% Environmental Control 1.5% Gas 1.5% Engineering & Construction 1.4% Energy-Alternate Sources 1.3% Machinery-Diversified 0.7% Trucking & Leasing 0.7% Total Common Stocks 98.7% Short-Term Investments 0.8% Total Investments 99.5% Other Assets in Excess of Liabilities 0.5% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2014 (Unaudited) Assets: Investments, at value (cost $14,106,394) $ Receivables: Fund shares sold Due from Advisor Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Distribution fees - Class A & Class C (Note 7) Shareholder servicing fees (Note 6) Transfer agent fees and expenses Fund accounting fees Auditing fees Administration fees Chief Compliance Officer fees Custody fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price1 Maximum sales charge (5.75% of offering price)2 Maximum offering price to public $ Class C Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price3 $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ 1 A Contingent Deferred Sales Charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 12 months of the date of the purchase. 2 On sales of $50,000 or more, the sales charge will be reduced and no initial sales charge is applied to purchases of $1 million or more. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See accompanying Notes to Financial Statements. 6 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2014 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $14,148) $ Interest 19 Total investment income Expenses: Advisory fees Fund accounting fees Transfer agent fees and expenses Administration fees Registration fees Auditing fees Distribution fees - Class A (Note 7) Chief Compliance Officer fees Legal fees Shareholder reporting fees Custody fees Shareholder servicing fees (Note 6) Distribution fees - Class C (Note 7) Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized loss on: Investments ) Foreign currency transactions ) Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 7 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended May 31, 2014 (Unaudited) For the Year Ended November 30, 2013 Increase in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments, foreign currency transactions and foreign currency translations ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A ) ) Class C - ) Institutional Class ) ) From net realized gain Class A ) - Class C ) - Institutional Class ) - Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Class A Class C Institutional Class Reinvestment of distributions: Class A Class C Institutional Class Cost of shares redeemed: Class A ) ) Class C ) ) Institutional Class ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ $ ) Capital Share Transactions: Shares sold: Class A Class C Institutional Class Shares reinvested: Class A Class C 19 Institutional Class Shares redeemed: Class A ) ) Class C ) ) Institutional Class ) ) Net increase from capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 8 Capital Innovations Global Agri, Timber, Infrastructure Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended May 31, 2014 (Unaudited) For the Year Ended November 30, 2013 For the Period September 28, 2012* through November 30, 2012 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) ) - From net realized gain ) - - Total distributions ) ) - Net asset value, end of period $ $ $ Total return 2 %
